                        IN THE UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


DÉJÀ VU OF NASHVILLE, INC., et al            )
                                             )
v.                                           )      NO. 3:18-0511
                                             )      Crenshaw/Holmes
METROPOLITAN GOVERNMENT OF                   )
NASHVILLE AND DAVIDSON                       )
COUNTY, et al                                )


                                           ORDER

       Due to inclement weather and Plaintiff’s counsel having to travel from Michigan, it is

hereby ORDERED that the initial case management conference is RESCHEDULED for

March 5, 2019, at 11:00 a.m.,1 in Courtroom 764, U.S. Courthouse, 801 Broadway, Nashville,

Tennessee.

       It is SO ORDERED.



                                             _______________________________________
                                             BARBARA D. HOLMES
                                             United States Magistrate Judge




1
 Counsel have coordinated their calendars, and this appears to be the first date on which all were
available.
